Citation Nr: 0302983	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  00-12 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for skin cancers, to 
include as a result of exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from April 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the benefit sought on 
appeal.


REMAND

The veteran claims entitlement to service connection for skin 
cancer, as a result of exposure to ionizing radiation.  A 
review of the record leads the Board to conclude that 
additional development is necessary in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to the 
veteran's claim at this time.

With regard to the veteran's claim for service connection for 
skin cancer, under 38 C.F.R. § 3.311(b) (2000), when it is 
determined that: (1) a veteran was exposed to ionizing 
radiation as a result of the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946; (2) the 
veteran subsequently developed a radiogenic disease; and (3) 
that disease first became manifest within the period 
specified in paragraph (b)(5) of this section, the claim will 
be referred to the Under Secretary for Benefits for an 
opinion as to whether it is at least as likely as not that a 
relationship exists between the disease and the radiation 
exposure.  If any of the foregoing three requirements has not 
been met, it shall not be determined that a disease has 
resulted from exposure to ionizing radiation.  38 C.F.R. § 
3.311(b)(3).  

In this case, the RO conceded that the veteran had ionizing 
radiation exposure in an October 2002 rating decision on 
another issue, not presently before the Board.  However, the 
RO did so without obtaining a dose estimate pursuant to 
38 C.F.R. § 3.311(a).  The veteran's service personnel 
records could not be obtained or reconstructed due to the 
1973 fire at the National Personnel Records Center.  Instead, 
the RO relied on the veteran's Enlisted Record of Separation, 
Honorable Discharge, which is of record, and which indicates 
that the veteran had nearly a year of foreign service.  In 
addition, it indicates that the veteran received the Asiatic 
Pacific Theater Ribbon, the Victory Medal, and the Army 
Occupation Medal of Japan.  A Separation Qualification record 
confirms service in Japan.  March 2000 and April 2001 
statements by the veteran indicate that he was aboard the 
U.S.S. Koontz in the bay off of the coast of Nagasaki for 
four days after the atomic bomb was dropped.

In addition, the Board notes that the veteran was afforded a 
VA examination in April 2001.  The report from this 
examination is associated with the claims file.  According to 
the report, the veteran reported that he was aboard a ship in 
Nagasaki Bay for about 2 days, approximately two months after 
the atomic bomb was dropped.  He also reported that he had 
lived in Kentucky and Florida, including living in Florida 
from 1974 to 1996.  He worked as a carpenter both indoors and 
outdoors.  While residing in Florida, he had a basal cell 
carcinoma removed from his right nasolabial fold.  In 1998, 
in Kentucky, he had a lentigo maligna removed from his upper 
lip.  Examination showed that the veteran was a fair-skinned, 
white male with significant sun damage on his exposed body 
surfaces.  There was sebaceous hyperplasia scattered on his 
face, rhinophyma, and a depressed lesion of the right cheek.  
There was also a scar of the right nasolabial fold and right 
upper lip.  The diagnoses were status-post melanoma of the 
lip and status-post basal cell carcinoma of the right 
nasolabial fold, as well as sun damage, sebaceous 
hyperplasia, rhinophyma, and depressed lesion of the cheek.  
The examiner opined that it "[was] not likely that the 
[veteran's] skin cancers [were] related to radiation exposure 
in the military."

Nonetheless, despite the aforementioned evidence, the RO did 
not develop the veteran's claim in accordance with the 
regulatory framework of 38 C.F.R. § 3.311.  This provision 
requires that, when a veteran has radiation exposure and a 
radiogenic disease, the case be referred for an opinion to 
the Under Secretary for Benefits to determine whether it is 
at least as likely as not that the veteran's skin cancer 
resulted from exposure to radiation in service, or whether 
there is no reasonable possibility that the veteran's disease 
resulted from radiation exposure during service.  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should forward the veteran's 
claims file to the Under Secretary for 
Benefits for action consistent with 38 
C.F.R. § 3.311.  A review of the 
veteran's entire claims file should be 
undertaken, and a discussion of the facts 
and the medical principles involved would 
be of assistance.  In addition, a 
complete rationale for all opinions and 
conclusions expressed should be provided.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




